Citation Nr: 0217219	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  98-03 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to May 
1966.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an October 1997 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied service 
connection for a bilateral hearing loss disability.  In July 
2000 and November 2001, the Board remanded the claim to the 
RO for further development.


FINDINGS OF FACT

1.  The veteran currently has bilateral sensorineural 
hearing loss.

2.  The veteran was exposed to acoustical trauma from jet 
engines and artillery fire while inservice.

3.  A VA physician has linked the veteran's present 
disability with his history of inservice trauma.


CONCLUSION OF LAW

The veteran's present bilateral hearing loss disability was 
due to, or resulted from, inservice acoustic trauma.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 5100 et 
seq.; 38 C.F.R. § 3.159.  The VCAA eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not 
well-grounded).  The VCAA also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, the Board finds that the VA's duties, as set out in 
the VCAA, have been fulfilled.

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.159 (2002). The file shows that through 
correspondence, the rating decision dated in October 1997, 
the statement of the case dated in January 1998, and the 
supplemental statements of the case dated in May 2001 and 
May 2002, the veteran has been notified of the evidence 
necessary to substantiate his claim. The notices sent to the 
veteran discussed the available evidence and informed him 
that service connection for bilateral hearing loss was being 
denied because the evidence did not show that bilateral 
hearing loss was incurred in or aggravated by active 
service.  The Board therefore concludes that the veteran was 
adequately informed of the information and evidence needed 
to substantiate his claim, and the RO complied with VA's 
notification requirements. Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim. 38 U.S.C.A. § 
5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159 (2002).  
In this regard, while the veteran has identified medical 
evidence which has not been associated with the claims file, 
the Board finds that the veteran is not prejudiced thereby 
in light of the Board's decision.  The veteran was provided 
a Board hearing in May 2000.  The veteran underwent VA 
examinations in September 1997 and January 2002.  Thus the 
Board finds that the RO has provided the requisite 
assistance to the veteran in obtaining evidence regarding 
the claimed disability. 

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Thus, 
the Board finds that further development is not warranted 
and the veteran is not prejudiced by appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Evidence

The veteran served on active duty in the Air Force from 
August 1961 to May 1966.  His service medical records show 
normal hearing at the time of his induction examination in 
August 1961, and decreased hearing at the time of his 
separation examination in April 1966.

The veteran filed his claim for service connection for 
bilateral hearing loss in July 1997.

In September 1997, the veteran was given a VA audio 
examination.  He stated that he had noticed decreased 
hearing for the past thirty-two years, with his left ear 
being better than his right.  He indicated difficulty 
understanding speech in the presence of background noise.  
He reported no pain, drainage, or medical treatment for his 
ears.  He stated that he was exposed to excessive noise from 
B-52 bombers and KC-135 refuelers for eighteen months and to 
gunfire and helicopters for fourteen months while in the 
military.  He indicated that he had never worn a hearing 
aid.  Upon examination, the veteran's puretone threshold at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz was 10, 20, 65, 
85, and 75 decibels, respectively, in his right ear, with an 
average puretone threshold for the right ear of 61 decibels.  
His puretone threshold at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz was 10, 15, 45, 85, and 90 decibels, 
respectively, in his left ear, with an average puretone 
threshold for the left ear of 59 decibels.  His speech 
recognition score (using the Maryland CNC test) was 72% in 
the right ear and 88% in the left ear.  He indicated that he 
had experienced constant tinnitus since 1964, which he rated 
as a mild to moderate annoyance.  Audiometric test results 
found moderately severe to severe high frequency 
sensorineural hearing loss in the right ear and moderate to 
profound high frequency sensorineural hearing loss in the 
left ear.  Hearing evaluations and the use of hearing 
protection when exposed to excessive noise levels were 
recommended. 

In October 1997, the RO denied the veteran's claim for 
service connection for bilateral hearing loss.

In May 2000, the veteran testified at a hearing before the 
undersigned at the RO.  He stated that prior to entering 
service in 1961, he had never experienced problems with 
hearing loss or with ringing in his ears.  He attributed his 
current hearing loss to his exposure to gunfire and jet 
engines during his period of service.  He testified that the 
ringing in his ears began during service, but that he did 
not notice any hearing loss until almost two years after 
service when he was employed with Goodyear.  He indicated 
that he had difficulty understanding what people were saying 
when there was background noise present.  He stated that he 
was given annual hearing tests while he was employed at 
Goodyear.  He reported that he had recently been given a 
private hearing test and that the examiner had stated that 
his hearing loss had to have happened while he was in 
service.  He stated that he was exposed to loud noise during 
his first three years at Goodyear, and that he started 
working at Goodyear about six months after leaving the 
military.

In January 2002, the veteran was given another VA audio 
examination.  The examiner indicated that the veteran's 
hearing was within normal limits at the time of his entry 
into service.  At the time of his separation, the examiner 
reported that the veteran had a small noise-induced hearing 
loss in his right ear and a mild noise-induced hearing loss 
in his left ear.  Upon examination, the veteran's puretone 
threshold at 500, 1,000, 2,000, 3,000, and 4,000 Hertz was 
10, 20, 85, 100, and 95 decibels, respectively, in his right 
ear, with an average puretone threshold for the right ear of 
75 decibels.  His puretone threshold at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz was 5, 15, 60, 95, and 95 decibels, 
respectively, in his left ear, with an average puretone 
threshold for the left ear of 66 decibels.  His speech 
recognition score (using the Maryland CNC test) was 80% in 
the right ear and 92% in the left ear.  The examiner's 
diagnosis following audiologic test results was normal 
hearing sensitivity which precipitously dropped to profound 
sensorineural hearing loss consistent with noise-induced 
hearing loss in the right ear, and normal hearing 
sensitivity which precipitously dropped at 3000 Hz and above 
to a profound sensorineural noise-induced hearing loss in 
the left ear.  The examiner stated that there was a 15 
decibel difference in the veteran's hearing sensitivity 
since his prior examination in 1997.  The examiner's opinion 
was that based on the differences in the veteran's hearing 
at the time of entry into service versus the time of 
separation, he was vulnerable to noise exposure and that it 
was at least as likely as not that the veteran's hearing 
loss began while he was in service.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line 
of duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no showing of 
a resulting chronic condition during service, a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 dB or greater, or where 
the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

After a full review of the record, the Board concludes that 
service connection for the claimed bilateral hearing loss is 
warranted.  The U. S. Court of Appeals for Veterans Claims 
(Court) has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  When audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to disease or injury 
in service.  Id.  at 160.

A review of the record shows that there is evidence of 
current bilateral hearing disability under the provisions of 
38 C.F.R. § 3.385.  The record includes the opinion of a VA 
audiologist that it is at least as likely as not that the 
veteran's current hearing loss began while he was in 
service.  The Board notes in this regard that this opinion 
represents the only competent evidence in the record 
regarding the etiology of the veteran's hearing loss.  As 
such, it must be viewed as being highly probative as to the 
claim.

In light of the audiological findings of bilateral 
sensorineural hearing loss, the veteran's credible testimony 
regarding his noise exposure during service, his continuing 
hearing problems since service and the medical opinion 
finding it at least as likely as not that the veteran's 
current hearing loss is related to his noise exposure during 
service, the Board finds that the evidence is in relative 
equipoise in this case in showing that it is at least as 
likely as not that the veteran has a current bilateral 
hearing loss due to acoustic trauma sustained during 
service.  Therefore, by extending the benefit of the doubt 
to the veteran, the Board concludes that service connection 
for bilateral hearing loss is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

